EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Shannon Yen on May 17, 2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) 	An energy saving method of a fall sensing device comprising:
a) using a motion sensor monitoring an occurrence of a predetermined status over a predetermined period; and
b) altering a pre-programmed GPS location checking action of the fall sensing device when sensing the occurrence of the predetermined status, wherein the predetermined status comprises a sensed inactivity over the predetermined period,
wherein when the inactivity is detected over the predetermined period, the GPS location checking action is configured to be bypassed for one or more checking duty cycles by connecting to a Wi-Fi.

Claims 10-30. (Cancelled) 
	
Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-2 and 4-9 are indicated to be allowable as the closet prior art by Panneer (Pub. No.: 2021/0321853 A1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “wherein when the inactivity is detected over the predetermined period, the GPS location checking action is configured to be bypassed for one or more checking duty cycles by connecting to a Wi-Fi.” as recited in claim 1 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHEN Y WU/Primary Examiner, Art Unit 2685